Citation Nr: 1420910	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for hypertension.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issues of entitlement to an increased rating for hypertension, and entitlement to TDIU were remanded by the Board in November 2013.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the November 2013 decision remanded the issue of entitlement to service connection for tinnitus.  Review of the record reveals that a February 2014 rating decision granted the benefit sought.  Accordingly, the issue is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by systolic pressure no higher than 171 and diastolic pressure no higher than 98.

2.  The competent evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  February 2010 and August 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in December 2008, March 2010, and December 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating

The Veteran's hypertension is rated as 10 percent disabling under the provisions of Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Assignment of a 10 percent rating for hypertension requires diastolic pressure (bottom number) of predominantly 100 or more, or systolic pressure (top number) of predominantly 160 or more, or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  Id.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more; a 40 percent rating requires diastolic pressure of predominantly 120 or more; and the maximum 60 percent rating requires diastolic pressure of predominantly 120 or more or 130 or more.  Id.

The evidence does not establish that at any point during the appeal period, the Veteran's diastolic pressure was predominantly 110 or that his systolic pressure was predominantly 200 or more.  The blood pressure readings document in the record were extensively reviewed, and show that the highest systolic pressures were shown in readings of 171/90 at a January 2013 VA outpatient visit, of 167/90 at the March 2010 VA examination, and of 166/94 at another January 2013 visit.  The highest diastolic pressures were shown in readings of 150/100 at the December 2013 VA examination, 165/96 at the March 2010 VA examination, 118/98 at a July 2010 private visit, and 156/98 at an August 2010 VA outpatient visit.  None of the blood pressure readings documented in the claims file show systolic pressure of 200 or higher, or diastolic pressure of 110 or higher.  Accordingly, the Veteran's claim for an increased rating for hypertension under Diagnostic Code 7101 must be denied. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  Service connection is in effect for hypertension, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  However, TDIU may be granted when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  

However, the evidence reflects that the Veteran continues to work full-time as a VA employee; in multiple October 2013 VA outpatient treatment records, he reported experiencing less stress at work as a result of receiving a new manager after he was transferred to a different department.  The record also does not document that the Veteran stopped working after October 2013.  The Veteran asserted in his July 2010 notice of disagreement and August 2010 substantive appeal that his hypertension resulted in occupational impairment, and asserted that he was not able to climb stairs unless he took his time, and periodically rested.  However, the individual ratings assigned for each disability are meant to compensate the Veteran for the degree of occupational impairment that does not rise to the level as to preclude gainful employment.  38 C.F.R. § 4.1.  TDIU is only warranted when one or more service-connected disabilities preclude gainful employment; that is clearly not the case here.  38 C.F.R. § 4.16.  

Even then, the evidence does not establish that the Veteran's service-connected disabilities preclude gainful employment.  The November 2008 VA hypertension examiner concluded that the Veteran was not limited in his activities of daily living or his ability to work as a housekeeper due to his hypertension.  Similarly, the March 2010 VA examiner stated that the Veteran's hypertension had no impairment on his ability to work.  Several VA treatment records dated between February 2013 and October 2013 reflect the Veteran's report that his mental health symptoms impacted his ability to work, specifically that his work environment resulted in stress, leading to anxiety and depression.  Finally, the December 2013 VA examiner concluded that the Veteran was not functionally impaired as it related to all of his service-connected disabilities, and that he could be gainfully employed without restrictions in both physical and sedentary occupations.  Specifically with respect to hypertension, the VA examiner concluded that the Veteran was not functionally impaired due to his hypertension; despite the hypertension, the Veteran could perform both physical and sedentary employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for hypertension is denied.

Entitlement to a TDIU is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


